Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-14, and 17-20 are currently pending.  Claims 2-3 and 15-16 are currently canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 2, 2022, with respect to the rejections of Claims 1, 4-14, and 17-20 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicants allege that the as presently amended, the present claims are not obvious in view of Shorrosh, Gotz, and Just, specifically because Just does not teach “the use of patient records and the number of patients to detect errors in addressing particular health conditions,” e.g. see pg. 7 of Remarks – Examiner disagrees.
Examiner notes that firstly, as shown below, the previous grounds of rejection for independent Claims 1, 14, and 20 have been modified as a result of the present amendments, and as a result, Just is now incorporated into the combination of Shorrosh and Gotz.  
As currently claimed, independent Claims 1, 14, and 20 recite “a threshold difference between a patient count at the first level and a total patient population provides an indication to the user of a suspected anomaly associated with patient health conditions.”  However, as shown below, Just teaches the tracking of duplicate patient records at a given point in time (i.e. which is at least “associated with” the patient health condition at that point in time), e.g. see Just “Facility Duplicate Rate for Static Database,” pg. 7.  Furthermore, Just teaches tracking a number of patients (i.e. a patient count) and a number of records (i.e. a record count) in order to perform the duplicate calculation, for example if 50 patients each had two records, the number of duplicates (i.e. an indication of a suspected anomaly) would be 50 (representing each of the “extra” or duplicate records), e.g. see “Facility Duplicate Rate for Static Database,” pg. 7.  Hence, Just teaches tracking patient record duplicates, wherein, given the broadest reasonable interpretation, the number of duplicates are properly interpreted as an “indication of a suspected anomaly.” 
For the aforementioned reasons, Claims 1, 4-14, and 17-20 are rejected under 35 U.S.C. 103.

Examiner’s Note
With regards to subject matter eligibility under 35 U.S.C. 101, Examiner notes that Claims 1-20, as presently claimed, are not rejected under 35 U.S.C. 101.  This is because as presently claimed, the claimed subject matter is not directed towards an abstract idea (i.e. a certain method of organizing human activity, a mathematical relationship, and/or a mental process), but rather is merely directed entirely towards the presentation of data via a graphical user interface, and is not directed towards specific data analysis and/or functions performed by the graphical user interface.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shorrosh (Pub. No. US 2006/0247949) in view of Gotz (Pub. No. US 2013/0103719), further in view of Just (“Managing the Integrity of Patient Identity in Health Information Exchange (2009), The American Health Information Management Association”).

Regarding Claim 1, Shorrosh discloses the following:  A quality measure analysis system, comprising:
a computing device (The system comprises a computer system that executes a software program, e.g. see paragraphs [0008]-[0009].) ; and 
a display screen (The software program constructs various displays, e.g. see paragraphs [0013]-[0026] and [0029].), 
wherein the computing device is configured to render a graphical user interface on the display screen (The software program constructs various displays, e.g. see paragraphs [0013]-[0026] and [0029].), 
wherein the graphical user interface comprises a quality measure (The displays include an indication of error statistics (i.e. a quality measure), for example an error rate, e.g. see paragraphs [0028]-[0030].), 
wherein the graphical user interface comprises patient population information (Given the broadest reasonable interpretation, the aforementioned error rate may be interpreted as “patient population information” because the errors pertain to patient data entries, e.g. see paragraphs [0028]-[0030].  Furthermore, Figs. 5A-5B display other various patient data, such as patient name, age, and admit date, any of which may, given the broadest reasonable interpretation, be interpreted as “patient population information.”), 
wherein the graphical user interface provides a visual indication to a user of suspected anomalies in any one or a combination of patient care or processes corresponding to the quality measure to trigger additional investigation (The software program may report errors (i.e. the quality measure) to a manager for correction (i.e. for additional investigation), e.g. see paragraphs [0033]-[0037].).
wherein the graphical user interface comprises at least one of a Boolean AND, a Boolean NOT, a Boolean OR, and a single code (The records are deemed either an error or not an error, e.g. see paragraph [0029], Fig. 10 – that is, the determination of whether or not the record is an error is interpreted as at least a Boolean NOT (i.e. not an error), a Boolean OR (i.e. either an error OR not an error), and/or a single code (i.e. an error).)
But Shorrosh does not explicitly teach the following:
(A)	the graphical user interface comprising a tree structure representing the quality measure;
(B)	the tree structure comprising multiple nodes corresponding to respective features of the quality measure; 
(C)	the tree structure providing the visual indication to the user of suspected anomalies;
(D)	wherein one of the multiple nodes comprises a root level, the root level comprising a first level; and
(E)	wherein the root level comprises a patient count and a record count for a first condition; and 
(F)	wherein a threshold difference between a patient count at the first level and a total patient population provides an indication to the user of a suspected anomaly associated with patient health conditions of the total patient population.
(A)-(D)	Gotz teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to represent patient data as a flow graph (i.e. a tree structure), e.g. see Figs. 3-4, wherein the flow graph includes a plurality of nodes that are associated with (i.e. correspond to) edges that have associated annotations (i.e. a quality measure), wherein the associated annotations include various metrics such as a number of patients and an average outcome (i.e. respective features of a quality measure), e.g. see paragraphs [0025] and [0032]-[0033].   Furthermore, the flow graph visualization enables a user to discern factors that lead to a particular outcome, wherein the factors represent reasons for a good or bad outcome (i.e. an anomaly), e.g. see paragraph [0054].  Additionally, the generated flow graphs include multiple layers, with at least a first (i.e. root) layer (i.e. level), e.g. see paragraph [0031], Figs.3-4.  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Shorrosh to incorporate the tree structure and nodes as taught by Gotz in order to present users with an easier to analyze presentation of patient data set to obtain better clinical outcomes, e.g. see Gotz paragraphs [0002]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(E)-(F)		Examiner initially notes that the system of Shorrosh teaches tracking an amount of duplicate medical records, e.g. see Shorrosh paragraphs [0007] and [0037], as well as a number of registrations, a number of errors, and an error rate, e.g. see Shorrosh Fig. 10.  The number of registrations could be reasonably interpreted as a “record count,” and while the number of errors is indicative of a patient count (e.g. 4 errors among 12 registrations could indicate 4 duplicates, and hence 8 patients), in the interest of compact prosecution, Examiner has provided the following teaching reference to explicitly teach the patient and record counts.
Just teaches a system that tracks duplicate patient records, wherein the system determines a percentage of potential duplicates at a given point in time (i.e. for a first condition), e.g. see “Facility Duplicate Rate for Static Database,” pg. 7.  Furthermore, the system tracks a number of patients (i.e. a patient count) and a number of records (i.e. a record count) in order to perform the duplicate calculation, for example if 50 patients each had two records, the number of duplicates (i.e. an indication of a suspected anomaly) would be 50 (representing each of the “extra” or duplicate records), e.g. see “Facility Duplicate Rate for Static Database,” pg. 7.  
Therefore, at the effective filing date, it would have been prima facie obvious to modify the combination of Shorrosh and Gotz to incorporate tracking the patient count and record count to determine duplicates as taught by Just in order to ensure the accuracy of the information processed, e.g. see Just “Patient Identification Processes, Procedures,” pg. 2, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 4, the combination of Shorrosh, Gotz, and Just teaches the limitation of Claim 1, and Shorrosh further teaches the following:
The system of claim 1, wherein the Boolean OR or the Boolean AND comprises an ordered list of items corresponding to the first condition (The system tracks error determinations (i.e. at least a Boolean OR) for a particular time period (i.e. the first condition) and displays the determined errors according to a particular order, for example sorting the results by employee, e.g. see Shorrosh Figs. 9-10.), the items comprising any one or a combination of a current procedural terminology code procedure, a value set procedure, an agent procedure, a custom procedure, analytic tests, demographics, tags, industry standard diagnosis codes, value set diagnosis codes, agent diagnosis codes, or custom diagnosis codes (The system tracks errors for individuals, e.g. see Shorrosh Figs. 9-10 – that is, an error may be interpreted as any of a value set procedure, an agent procedure, a custom procedure, and/or tags.).

Regarding Claim 5, the combination of Shorrosh, Gotz, and Just teaches the limitation of Claim 1, and Shorrosh and Gotz further teach the following:
The system of claim 1, wherein the multiple nodes comprise one or more additional levels connected to the root level, each of the one or more additional levels comprising a Boolean AND, a Boolean OR, a Boolean NOT, or a single code (The tree structure includes a base layer (i.e. a root level) and multiple layers (i.e. additional levels) comprising multiple nodes, e.g. see Gotz Figs. 3-4.  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Shorrosh and Just to incorporate the tree structure and nodes as taught by Gotz in order to present users with an easier to analyze presentation of patient data set to obtain better clinical outcomes, e.g. see Gotz paragraphs [0002]-[0004].  Furthermore, the error determination comprises at least a Boolean OR, a Boolean NOT, and/or a single code, e.g. see Shorrosh paragraph [0029], Fig. 10.).

Regarding Claim 6, the combination of Shorrosh, Gotz, and Just teaches the limitation of Claim 1, and Shorrosh and Gotz further teach the following:
The system of claim 1, wherein the tree structure comprises a numerator component and a denominator component , the numerator component and the denominator component corresponding to respective features of the quality measure (The system calculates an error rate (i.e. the quality measure) from a number of registrations (i.e. a denominator) and a number of errors (i.e. a numerator), e.g. see Shorrosh Fig. 10.), the numerator component and the denominator component comprising one or more levels of the multiple nodes (The generated flow graphs include multiple layers, with at least a first (i.e. root) layer (i.e. a level) and subsequent layers (i.e. one or more levels), e.g. see Gotz paragraph [0031], Figs.3-4.  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Shorrosh and Just to incorporate the tree structure, nodes, and layers as taught by Gotz in order to present users with an easier to analyze presentation of patient data set to obtain better clinical outcomes, e.g. see Gotz paragraphs [0002]-[0004].).

Regarding Claim 10, the combination of Shorrosh, Gotz, and Just teaches the limitation of Claim 1, and Shorrosh and Just further teach the following:
The system of claim 1, wherein at least one of the multiple nodes comprises a Boolean OR or a Boolean AND, the at least one of the multiple nodes comprising an ordered list of items (The system tracks error determinations (i.e. at least a Boolean OR) for a particular time period (i.e. the first condition) and displays the determined errors according to a particular order, for example sorting the results by employee, e.g. see Shorrosh Figs. 9-10.), each of the items comprising a patient count and a record count for a first condition (The system tracks both a patient count and a record count at a given point in time (i.e. for a first condition), e.g. see Just “Facility Duplicate Rate for Static Database,” pg. 7.  It would have been obvious to modify the combination of Shorrosh and Gotz to incorporate the patient and record count as taught by Just in order to ensure the accuracy of the information processed, e.g. see Just “Patient Identification Processes, Procedures,” pg. 2.), the items comprising any one or a combination of current procedural terminology code procedure, a value set procedure, an agent procedure, a custom procedure, analytic tests, demographics, tags, industry standard diagnosis codes, value set diagnosis codes, agent diagnosis codes, or custom diagnosis codes (The system tracks errors for individuals, e.g. see Shorrosh Figs. 9-10 – that is, an error may be interpreted as any of a value set procedure, an agent procedure, a custom procedure, and/or tags.).

Regarding Claim 13, the combination of Shorrosh, Gotz, and Just teaches the limitation of Claim 1, and Gotz further teaches the following:
The system of claim 1, wherein the graphical user interface comprises one or more fields to limit the tree structure to one or more parameters (The generated flow graphs (i.e. tree structures) may be filtered (i.e. limited) by a user based on the nodes and/or edge properties (i.e. parameters), e.g. see Gotz paragraph [0024], [0027], and [0048], to reduce visual clutter.  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Shorrosh and Just to incorporate the utilizing a filter to limit the tree structure by parameter as taught by Gotz in order to reduce visual clutter, e.g. see Gotz paragraphs [0027].).

Regarding Claim 14, the limitations of Claim 14 are substantially similar to those claimed in Claim 1, with the sole difference being that Claim 14 recites a method, and further recites the step of “receiving patient and measure data,” whereas Claim 1 recites a system.  Specifically pertaining to Claim 14, Examiner notes that Shorrosh teaches obtaining a plurality of patient entries, e.g. see Shorrosh paragraph [0027], and both a method and a computer system that executes the aforementioned functions, e.g. see Shorrosh paragraph [0010], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 14.

Regarding Claim 18, the limitations of Claim 18 are substantially similar to those claimed in Claim 10, with the sole difference being that Claim 18 recites a method, whereas Claim 10 recites a system.  Specifically pertaining to Claim 18, Examiner notes that Shorrosh teaches both a method and a computer system that executes the aforementioned functions, e.g. see Shorrosh paragraph [0010], and hence the grounds of rejection provided above for Claim 10 are similarly applied to Claim 18.

Regarding Claim 20, the limitations of Claim 20 are substantially similar to those claimed in Claim 1, with the sole difference being that Claim 20 recites a non-transitory computer readable medium encoded with instructions that are executed by one or more processors, and further recites the step of “receiving patient and measure data,” whereas Claim 1 recites a system.  Specifically pertaining to Claim 20, Examiner notes that Shorrosh teaches obtaining a plurality of patient entries, e.g. see Shorrosh paragraph [0027], and both a method and a computer system (i.e. a non-transitory computer readable medium) utilizing a computer software program (i.e. instructions) that executes the aforementioned functions, e.g. see Shorrosh paragraphs [0003], [0008], and [0010], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 20.

Claims 7-8, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorrosh, Gotz, and Just in view of Freese (Pub. No. US 2017/0017760).

Regarding Claim 7, the combination of Shorrosh and Gotz teaches the limitation of Claim 6, but does not explicitly teach the following:
(A)	The system of claim 6, wherein a threshold difference between the patient count of the root level and a patient count corresponding to at least a node of the numerator provides an indication to the user of a suspected anomaly.
(A)	Freese teaches that it was old and well known in the art of healthcare, at the effective filing date, for a system to determine outliers that may be indicative of fraud (i.e. suspected anomalies) based on a determination of too many patient office visit records (i.e. a difference between patient counts of a root level and a node), e.g. see paragraphs [0056], [0060], [0160]-[0161], and [0258]. 
Therefore, at the effective filing date, it would have been prima facie obvious to modify the combination of Shorrosh, Gotz, and Just to incorporate tracking patient count differences as taught by Freese in order to detect and prevent fraud, e.g. see Freese paragraphs [0019] and [0258], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 8, the combination of Shorrosh and Gotz teaches the limitation of Claim 6, but does not explicitly teach the following:
(A)	The system of claim 6, wherein the quality measure features corresponding to the denominator are adjusted for the denominator for one or a combination of exclusions or exceptions, each comprising zero or more items.
(A)	Freese teaches that it was old and well known in the art of healthcare, at the effective filing date, for a system to correct (i.e. adjust) for outliers, for example utilizing a variable in a denominator of a detection equation, e.g. see paragraphs [0160]-[0163] and [0202], to detect and prevent fraud. 
Therefore, at the effective filing date, it would have been prima facie obvious to modify the combination of Shorrosh, Gotz, and Just to incorporate tracking patient count differences as taught by Freese in order to detect and prevent fraud, e.g. see Freese paragraphs [0019] and [0258], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the present claim language does not actually require the language of “[adjustment] for one or a combination of exclusions or exceptions” because the “exclusions or exceptions” may comprise “zero items.”  That is, if there are zero exclusions or exceptions, then there is nothing to cause the adjustment to be made to the denominator.  In this particular case, as shown above, the combination of Shorrosh, Gotz, and Just is sufficient to teach the limitations of Claim 6, and hence also this version of Claim 7.  However, in the interest of compact prosecution, Examiner has provided Freese to teach an adjustment to a denominator in the case of one or more exclusions or exceptions being present.

Regarding Claim 11, the combination of Shorrosh, Gotz, and Just teaches the limitation of Claim 10, but does not explicitly teach the following:
(A)	The system of claim 10, wherein a threshold difference between the record count and the patient count within at least one of the items provides an indication of a suspected anomaly.
(A)	Freese teaches that it was old and well known in the art of healthcare, at the effective filing date, for a system to determine outliers that may be indicative of fraud (i.e. suspected anomalies) based on a determination of too many patient office visit records (i.e. a difference between patient and record counts), e.g. see paragraphs [0056], [0060], [0160]-[0161], and [0258]. 
Therefore, at the effective filing date, it would have been prima facie obvious to modify the combination of Shorrosh, Gotz, and Just to incorporate tracking patient count differences as taught by Freese in order to detect and prevent fraud, e.g. see Freese paragraphs [0019] and [0258], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 17, the limitations of Claim 17 are substantially similar to those claimed in Claims 6-7, with the sole difference being that Claim 17 recites a method whereas Claims 6-7 recites a system.  Specifically pertaining to Claim 17, Examiner notes that Shorrosh teaches both a method and a computer-system to execute the aforementioned limitations, e.g. see Shorrosh paragraph [0010], and hence the grounds of rejection provided above for Claims 6-7 are similarly applied to Claim 17.

Regarding Claim 19, the limitations of Claim 19 are substantially similar to those claimed in Claim 11, with the sole difference being that Claim 19 recites a method, and further includes the option for the indication of a suspected anomaly to be determined based on a relative broadness of the top listed item compared to availability of items corresponding to the first condition, whereas Claim 11 recites a system.  Specifically pertaining to Claim 19, Examiner notes that Shorrosh teaches both a method and a computer system that executes the aforementioned functions, e.g. see Shorrosh paragraph [0010], and hence the grounds of rejection provided above for Claim 11 are similarly applied to Claim 19.
Examiner further notes that in the alternative case where the indication of a suspected anomaly is determined based on a relative broadness of the top listed item compared to availability of items corresponding to the first condition, this limitation is taught by Getchius (e.g. see the rejection of Claim 12 below), and hence Claim 19 could alternatively be rejected under 35 U.S.C. as being unpatentable over the combination of Shorrosh, Gotz, and Just in view of Getchius, for the same grounds as those presented below for Claim 12.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorrosh, Gotz, and Just in view of Guido (Pub. No. US 2005/0132304).
Regarding Claim 9, the combination of Shorrosh and Gotz teaches the limitation of Claim 6, but does not explicitly teach the following:
(A)	The system of claim 6, wherein the graphical user interface enables a user to toggle between a view of the numerator component and a view of the denominator component.
(A)	Guido teaches that it was old and well known in the art of graphical user interfaces, at the effective filing date, for a system to construct a hierarchical data structure to display data, wherein the system further enables a user to toggle between nodes of the hierarchical data structure to expand the nodes, e.g. see paragraphs [0006] and [0034], to vary the amount of information that is displayed according to a user’s selection. 
Therefore, at the effective filing date, it would have been prima facie obvious to modify the combination of Shorrosh, Gotz, and Just to incorporate toggling between nodes as taught by Guido in order to vary the amount of information that is displayed according to a user’s selection, e.g. see Guido paragraph [0033], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorrosh, Gotz, and Just in view of Getchius (Pub. No. US 2014/0149128).
Regarding Claim 12, the combination of Shorrosh and Gotz teaches the limitation of Claim 10, but does not explicitly teach the following:
(A)	The system of claim 10, wherein a relative broadness of the top listed item compared to availability of items corresponding to the first condition provides an indication of a suspected anomaly.
(A)	Getchius teaches that it was old and well known in the art of healthcare, at the effective filing date, for a system to calculate a fraud score for a claim, wherein the claim is classified as “safe,” “unsafe,” or “for review” based on the fraud score, e.g. see paragraph [0062].  Furthermore, an “unsafe” claim (i.e. a suspected anomaly) may prompt the system to request additional information regarding the claim, e.g. see paragraph [0064] – that is, if the claim does not include sufficient information (i.e. is overly broad), the system labels the claim as “unsafe” (i.e. provides an indication of a suspected anomaly).
Therefore, at the effective filing date, it would have been prima facie obvious to modify the combination of Shorrosh, Gotz, and Just to incorporate flagging data elements as suspected anomalies when the data elements are overly broad and require additional information as taught by Getchius in order to help reduce costs related to fraud prevention, e.g. see Getchius paragraph [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686